Case 19-00135-mdc   Doc 1-2     Filed 06/27/19 Entered 06/27/19 12:28:49   Desc
                              Exhibit B Page 1 of 5



                                 Exhibit “B”
Case 19-00135-mdc    Doc 1-2     Filed 06/27/19 Entered 06/27/19 12:28:49 Desc
                               Exhibit B Page 2 of 5                     Page 49 of 66
                                                         Statement Date: 11/30/14 through 12/31/14
                                                         Primary Account:                XXXX6606


Check Images




                58200                   12/05/2014                $21,812.39




                                       Redacted




                    Member FDIC. Member of the Fulton Financial Family
     Case 19-00135-mdc     Doc 1-2      Filed 06/27/19 Entered 06/27/19 12:28:49                  Desc
                                                                                                  Page 47 of 63
                                      Exhibit B Page 3 of 5
                                                                       Statement Date: 09/30/15 through 10/31/15
                                                                       Primary Account:              XXXX6606

Check Images




                         58519                 10/30/2015                $42,485.20




                                                Redacted




                             Member FDIC. Member of the Fulton Financial Family.
     Case 19-00135-mdc   Doc 1-2     Filed 06/27/19 Entered 06/27/19 12:28:49                  Desc
                                                                                               Page 47 of 62
                                   Exhibit B Page 4 of 5
                                                                    Statement Date: 11/01/16 through 11/30/16
                                                                    Primary Account:              XXXX6606

Check Images

                                            Redacted




                         58835                11/30/2016                        $44,485.00




                                                Redacted




                          Member FDIC. Member of the Fulton Financial Family.
     Case 19-00135-mdc    Doc 1-2       Filed 06/27/19 Entered 06/27/19 12:28:49                  Desc
                                                                                                  Page 50 of 65
                                      Exhibit B Page 5 of 5
                                                                       Statement Date: 01/01/18 through 01/31/18
                                                                       Primary Account:              XXXX6606

Check Images


                                                   Redacted




                  59163                     01/22/2018                        $50,116.80




                    Fulton Bank, N.A. Member FDIC. Member of the Fulton Financial Family.
